United States Court of Appeals
                     For the First Circuit


Nos. 19-1163, 19-1166, 19-1462

                         UNITED STATES,

                            Appellee,

                                 v.

                       ISAAC ZAYAS BURGOS,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]
     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                             Before

                  Thompson, Boudin, and Barron,
                         Circuit Judges.


     Raymond Sánchez Maceira on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Antonio L. Perez-Alonso, Assistant United States
Attorney, on brief for appellee.


                         April 13, 2021
           BOUDIN,      Circuit    Judge.         Isaac   Zayas-Burgos   pleaded

guilty to being a felon in possession of a firearm, 18 U.S.C.

§ 922(g)(1), engaging in firearms trafficking without a license,

18 U.S.C. § 922(a)(1)(A), and conspiring to commit an offense

against the United States, 18 U.S.C. § 371.               These crimes violated

the terms of two distinct supervised release sentences, leading to

the   revocation   of    both     and   two     consecutive   twenty-four-month

sentences of imprisonment.              For the crimes themselves, Zayas-

Burgos was also sentenced to eighty-seven months in prison, to be

served consecutively to the revocation sentences.

           This is a consolidated appeal of all three sentences,

but Zayas-Burgos only advances arguments challenging the eighty-

seven-month sentence.       Review is for plain error because, though

appellant's counsel objected below, counsel offered no reason for

the objection nor specified the type of objection raised.                 United

States v. Hurley, 842 F.3d 170, 173 (1st Cir. 2016).

           Zayas-Burgos says the district court erred by viewing

the Sentencing Guidelines as mandatory, pointing to the end of the

following statement as evidence:

      All things considered, taking into account the totality
      of circumstances, which the Court has looked into very
      carefully, on the judgment of the Court, Mr. Isaac Zayas
      is hereby committed to the custody of the Bureau of
      Prisons to be imprisoned for a term of 87 months as to
      Count I and 60 months as to Counts II and III, to be
      served concurrently with each other, consecutively to
      the term imposed upon revocation in criminal case 13-
      529 and 15-733, pursuant to Section 5(g)(1.2).


                                        - 2 -
(Emphasis added).   He says this language shows the court believed

it had to impose the eighty-seven-month sentence consecutively to

the revocation sentence.

          We presume judges know the Guidelines are advisory,

United States v. Vega-Salgado, 769 F.3d 100, 104 (1st Cir. 2014),

and the district court's articulation of a flexible "all things

considered, . . . totality   of    the    circumstances"   analysis   is

inconsistent with the conclusion that the court felt bound by

mandatory Guidelines.   The district court here also referred to

the Guidelines as "advisory."       Claims like Zayas-Burgos's have

been regularly rejected even on much stronger evidence the district

court believed the Guidelines were mandatory.       See, e.g., United

States v. Stone, 575 F.3d 83, 91 (1st Cir. 2009).

          Zayas-Burgos also argues the district court erred by not

offering a distinct analysis of the § 3553(a) factors to support

imposing the sentences consecutively.         But he cites no legal

support, nor does he point to evidence showing that the court's

analysis of the 18 U.S.C. § 3553(a) factors did not motivate its

decision on both the length and consecutiveness of the sentences.

          Affirmed.




                                  - 3 -